C. D. Bayamón. Cobro de hipoteca.
(Por la Corte, a propuesta del
Juez Asociado Sr. Travieso.)
Vista la moción del demandante y apelado, por la que solicita la desestimación del presente recurso;
Por cuanto, de la certificación anexa a dicha moción aparece que la sentencia apelada fué dictada por la Corte de Distrito de Bayamón el 16 de enero de 1942; que el escrito de apelación fué radicado el 10 de marzo de 1942; y que desde esa fecha hasta el presente los *962apelantes no han solicitado la transcripción de la evidencia ni hanB hecho,gestión alguna para perfeccionar la apelación; fl
POR íanto, se declara con lugar la moción y se desestima porl abandono el recurso. I
El Juez Asociado Sr. De Jesús no intervino. 1